DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The application is in condition for allowance.  The Terminal Disclaimer filed on 4/5/2022 was DISAPPROVED.  The reason is because the person who signed the terminal disclaimer is not the applicant, patentee, or an attorney or agent of record.  As stated in the voice mail message left on 5/2/2022, need to establish an attorney of record and resubmit the terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11, 112,822. Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/368,988
Patent No. 11,112,822
1. A display apparatus comprising: 

a communicator including a circuitry; 

a display; 

a motor; 

a memory storing at least one instruction; and 

a processor configured to execute the at least one instruction to: 

in response to an external device being tagged to the communicator, control the communicator to establish a communicative connection with the external device, 







obtain, from the external device, an image content displayed on the external device and direction information indicating an orientation of the external device, 




identify, based on the direction information of the external device, whether to rotate the display, and 

control the motor to rotate the display based on whether to rotate the display and control the display to display the image content.
1. A display apparatus comprising: 

a communicator including a circuitry; 

a display; 

a motor; 

a memory storing at least one instruction; and 

a processor configured to execute the at least one instruction to: 

in response to an external device being tagged to a tag including information related to the display apparatus in a remote controller of the display apparatus, control the communicator to establish a communicative connection with the external device based on the information related to the display apparatus and information related to the external device received from the external device, 

obtain, from the external device through the communicative connection established in response to the external device being tagged to the tag, an image content displayed on the external device and direction information indicating an orientation of the external device, 

identify, based on the direction information of the external device, whether to rotate the display, and 

control the motor to rotate the display based on whether to rotate the display and control the display to display the image content.


Application 17/368,988
Claim 2
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Claim 8
Claim 9
Claim 10
Patent No. 11,112,822
Claim 2
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Claim 8
Claim 9
Claim 10


Application 17/368,988
Claim 11
Claim 12
Claim 13
Claim 14
Claim 15
Claim 16
Claim 17
Claim 18
Patent No. 11,112,822
Claim 11
Claim 12
Claim 13
Claim 14
Claim 15
Claim 16
Claim 17
Claim 18


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628